Citation Nr: 0217788	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-10 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for myopic astigmatism.


(Additional issues of service connection for a prostate 
condition, and entitlement to a compensable rating for a 
right thigh scar, will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from December 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 RO rating decision which in 
pertinent part denied service connection for myopic 
astigmatism.

(The Board notes that additional issues of service 
connection for a prostate condition, and entitlement to a 
compensable rating for a right thigh scar, will be the 
subject of a later Board decision which will be issued 
after the Board completes development of evidence on such 
issues in accordance with 38 C.F.R. § 19.9.)


FINDINGS OF FACT

Myopic astigmatism involves refractive error of vision, 
and it is not a disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection is legally prohibited for the veteran's 
myopic astigmatism.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from 
December 1958 to March 1962.  On the veteran's enlistment 
examination in December 1958 it was noted that he had 
myopia simple and amblyopia.  His vision in the right eye 
was 20/40 corrected to 20/30 and in the left eye was 20/30 
corrected to 20/30.  On an examination in April 1959 it 
was noted that the veteran had myopia and wore glasses.  
On his separation examination in February 1962 it was 
noted that the veteran had myopic astigmatism in both 
eyes, which was corrected with positive lenses.  His 
vision in the right eye was 20/20 corrected to 20/20 and 
in the left eye was 20/25 corrected to 20/20.  

Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of 
the evidence necessary to substantiate his claim for 
service connection for myopic astigmatism.  Under the 
facts presented, a VA examination is not necessary to 
decide the claim.  The outcome of this claim turns on the 
law and not the evidence.  The Board finds that the notice 
and duty to assist provisions of the law have been 
satisfied as to this issue.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Service connection may be established for a disability 
resulting from disease or injury that was incurred in or 
aggravated in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation pertaining to 
compensation benefits, and service connection for such is 
precluded.  38 C.F.R. §§ 3.303(c), 4.9. 

The veteran contends that his eye condition was aggravated 
by his period of service.  The record reflects that the 
veteran had simple myopia (nearsightedness) on his 
entrance into service, and myopic astigmatism at his 
examination for separation from service.  Both myopia and 
myopic astigmatism are types of refractive error.  
Stedman's Medical Dictionary 159, 1170 (26th ed. 1995).  
Since refractive error of the eyes is not a disease or 
injury, service connection for such is precluded.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of a showing that 
the veteran has visual impairment which is due to disease 
or injury in service, as opposed to refractive error, 
service connection for refractive error must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426(1994).


ORDER

Service connection for myopic astigmatism is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

